Case 5:19-cv-02477-JAK-SHK Document 1 Filed 12/26/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Frank Soto,                              Case No.

12               Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14      Patricia W. Thomson, in                 Act; Unruh Civil Rights Act
        individual and representative
15      capacity as trustee for The Thomson
        Family Trust of 1990;
16      Mojave Liquor & Market, Inc., a
        California Corporation, and Does 1-
17      10,

18               Defendants.

19
20         Plaintiff Frank Soto complains of Patricia W. Thomson, in individual

21   and representative capacity as trustee for The Thomson Family Trust of 1990;

22   Mojave Liquor & Market, Inc., a California Corporation; and Does 1-10

23   (“Defendants”), and alleges as follows:

24
25
        PARTIES:
26
        1. Plaintiff is a California resident with physical disabilities. He suffers
27
     from dystonia and uses a wheelchair for mobility.
28
        2. Defendant Patricia W. Thomson, in individual and representative

                                            1

     Complaint
Case 5:19-cv-02477-JAK-SHK Document 1 Filed 12/26/19 Page 2 of 7 Page ID #:2




 1   capacity as trustee for The Thomson Family Trust of 1990, owned the real
 2   property located at or about 56401 Twentynine Palms Hwy., Yucca Valley,
 3   California, in June 2019.
 4      3. Defendant Patricia W. Thomson, in individual and representative
 5   capacity as trustee for The Thomson Family Trust of 1990, owns the real
 6   property located at or about 56401 Twentynine Palms Hwy., Yucca Valley,
 7   California, currently.
 8      4. Defendant Mojave Liquor & Market, Inc. owned Cinema 6 Theater
 9   located at or about 56401 Twentynine Palms Hwy., Yucca Valley, California,
10   in June 2019.
11      5. Defendant Mojave Liquor & Market, Inc. owns Cinema 6 Theater
12   (“Cinema 6”) located at or about 56401 Twentynine Palms Hwy., Yucca
13   Valley, California, currently.
14      6. Plaintiff does not know the true names of Defendants, their business
15   capacities, their ownership connection to the property and business, or their
16   relative responsibilities in causing the access violations herein complained of,
17   and alleges a joint venture and common enterprise by all such Defendants.
18   Plaintiff is informed and believes that each of the Defendants herein,
19   including Does 1 through 10, inclusive, is responsible in some capacity for the
20   events herein alleged, or is a necessary party for obtaining appropriate relief.
21   Plaintiff will seek leave to amend when the true names, capacities,
22   connections, and responsibilities of the Defendants and Does 1 through 10,
23   inclusive, are ascertained.
24
25      JURISDICTION & VENUE:
26      7. The Court has subject matter jurisdiction over the action pursuant to 28
27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                            2

     Complaint
Case 5:19-cv-02477-JAK-SHK Document 1 Filed 12/26/19 Page 3 of 7 Page ID #:3




 1      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 2   of action, arising from the same nucleus of operative facts and arising out of
 3   the same transactions, is also brought under California’s Unruh Civil Rights
 4   Act, which act expressly incorporates the Americans with Disabilities Act.
 5      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 6   founded on the fact that the real property which is the subject of this action is
 7   located in this district and that Plaintiff's cause of action arose in this district.
 8
 9      FACTUAL ALLEGATIONS:
10      10. Plaintiff went to the Cinema 6 in June 2019 with the intention to avail
11   himself of its goods or services and to assess the business for compliance with
12   the disability access laws.
13      11. Cinema 6 is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
16   to provide accessible parking in conformance with the ADA Standards as it
17   relates to wheelchair users like the plaintiff.
18      13. On information and belief, the defendants currently fail to provide
19   accessible parking.
20      14. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
21   personally encountered this barrier.
22      15. By failing to provide accessible facilities, the defendants denied the
23   plaintiff full and equal access.
24      16. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26      17. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                               3

     Complaint
Case 5:19-cv-02477-JAK-SHK Document 1 Filed 12/26/19 Page 4 of 7 Page ID #:4




 1      18. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7      19. Plaintiff will return to Cinema 6 to avail himself of its goods or services
 8   and to determine compliance with the disability access laws once it is
 9   represented to him that Cinema 6 and its facilities are accessible. Plaintiff is
10   currently deterred from doing so because of his knowledge of the existing
11   barriers and his uncertainty about the existence of yet other barriers on the
12   site. If the barriers are not removed, the plaintiff will face unlawful and
13   discriminatory barriers again.
14      20. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
Case 5:19-cv-02477-JAK-SHK Document 1 Filed 12/26/19 Page 5 of 7 Page ID #:5




 1   complaint.
 2      22. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24      23. When a business provides parking for its customers, it must provide
25   accessible parking.
26      24. Here, accessible parking has not been provided.
27      25. The Safe Harbor provisions of the 2010 Standards are not applicable
28   here because the conditions challenged in this lawsuit do not comply with the


                                             5

     Complaint
Case 5:19-cv-02477-JAK-SHK Document 1 Filed 12/26/19 Page 6 of 7 Page ID #:6




 1   1991 Standards.
 2      26. A public accommodation must maintain in operable working condition
 3   those features of its facilities and equipment that are required to be readily
 4   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 5      27. Here, the failure to ensure that the accessible facilities were available
 6   and ready to be used by the plaintiff is a violation of the law.
 7
 8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      28. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      29. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      30. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28


                                              6

     Complaint
Case 5:19-cv-02477-JAK-SHK Document 1 Filed 12/26/19 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: December 19, 2019         CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15
16                                    ____________________________________

17                                           Russell Handy, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
